Citation Nr: 0434336	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  96-22 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and daughter


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1968 to October 
1972.

Initially, the Board of Veterans' Appeals (Board) notes that 
the action it requested in its remand of March 2003 has been 
accomplished to the extent necessary for current appellate 
review.


FINDING OF FACT

The veteran's bipolar disorder is not related to service or 
service-connected disability.


CONCLUSION OF LAW

The veteran's bipolar disorder was not incurred in service or 
causally related to service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this claim has been 
developed pursuant to the guidelines established in the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) (VCAA).  In this regard, the 
veteran has been advised of the evidence needed to 
substantiate his claim and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran to obtain 
that evidence in the rating action of December 1994, the 
February 1996 statement of the case, the September 1996 
supplemental statement of the case, the rating action of July 
1998, the July 1998 supplemental statement of the case, 
correspondence dated in February 2002, the October 2002 
supplemental statement of the case, the Board's remand of 
March 2003, correspondence dated in April 2003, the rating 
action of August 2003, the August 2003 supplemental statement 
of the case, correspondence dated in October 2003, and the 
June 2004 supplemental statement of the case.  Moreover, the 
veteran has been advised of the applicable law and 
regulations, and there is no indication that there are any 
outstanding pertinent records that are not in the record or 
sufficiently addressed by documents in the claims file.  

While the VCAA notice requirements satisfied by the above-
noted adjudications and communications from the regional 
office (RO) and the Board came in or after the initial 
unfavorable rating action, and there is no notice that 
specifically requests that the appellant provide any evidence 
in the veteran's possession that pertains to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated by the foregoing communications from the RO 
and the Board, the Board finds that appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VA requires is that the 
duty to notify under VCAA is satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the content elements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.

The Board additionally notes that the record contains recent 
examination results and opinions regarding the claim on 
appeal that further enable the Board to assess whether the 
veteran's bipolar disorder is related to service or his 
service-connected post-traumatic stress disorder (PTSD).  
Thus, based on all of the foregoing, the Board finds that 
remand of this matter for further notice and/or development 
under the VCAA would be an unnecessary waste of appellate 
time and resources.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a) (2004).

Where a veteran served 90 days or more during a period of war 
and psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such diseases shall be presumed to have been incurred in 
service, even though there is no evidence of such diseases 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veteran's Claim (known as the United 
States Court of Veterans Appeals prior to March 1, 1999, 
hereafter "the Court") held that the term "disability", as 
used in 38 U.S.C.A. § 1110, refers to impairment of earning 
capacity and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected disability, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected disability, shall 
be service-connected.  Thus, pursuant to 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.310(a), when aggravation of a veteran's 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation.

Service medical records reflect that in June 1971, the 
veteran requested psychiatric evaluation, at which time 
adaptive problems were identified and discussed.  The 
examiner did not find evidence of mental illness or 
personality defects.  

Separation examination in September 1972 indicated that 
psychiatric evaluation was negative.  

An August 1993 statement from the veteran's stepdaughter 
reflects that the veteran had been receiving treatment for 
manic depression at J. P. S. Hospital and was now being 
referred to M. H. M. R. Services.

In August 1993, the veteran filed his original claim for 
service connection for PTSD.

Treatment records from M. H. M. R. Services for the period of 
September 1993 to January 1994 reflect that the veteran 
reported the onset of his psychiatric problems in April 1972, 
when the veteran was on board a ship off the coast of 
Vietnam.  These records also reflect multiple diagnoses of 
bipolar disorder without comment on possible etiology.  

VA PTSD examination in January 1994 revealed that the veteran 
denied any psychiatric hospitalization or treatment while in 
the service.  His first treatment of this type reportedly 
occurred at J. P. S. Hospital in August 1992.  No records 
were available from this admission.  It was believed that 
there was a diagnosis of manic depressive illness.  Mental 
status evaluation revealed that the examiner believed that 
the veteran's history suggested a period of psychotic 
behavior, possibly bipolar in nature, manic.  Currently, the 
veteran was found to exhibit very little symptomatology.  At 
this time, the examiner accepted the diagnosis of a manic 
depressive or bipolar type psychosis, manic type, now in fair 
remission on medication.  The diagnosis was bipolar affective 
disorder, manic type, in fair remission on medication.

Social Security Administration (SSA) records received in 
August 1995, indicate that the veteran was awarded SSA 
disability benefits in June 1994 for a primary diagnosis of 
PTSD and a secondary diagnosis of bipolar disorder, manic, 
mild.  

Private medical records for the period of October 1995 to 
April 1996 indicate that the veteran was admitted to a 
hospital in October 1995 with a diagnosis of bipolar 
disorder.  The discharge diagnosis for this hospitalization 
was schizophrenia.  In March and April 1996, the diagnosis 
was atypical bipolar disorder.

VA PTSD examination in March 1996 revealed that the examiner 
did not find enough symptoms to warrant a diagnosis of PTSD, 
but did find problems with anger.  The impression was 
bipolar, chronic, moderately severe.

At the veteran's hearing before a hearing officer at the RO 
in August 1996, the veteran's spouse and daughter noted that 
the veteran was very hot-tempered (transcript (T.) at p. 5).  
The witnesses further noted that the veteran was subject to 
violent mood swings (T. at pp. 5-15).

VA PTSD examination in June 1997 revealed this examiner's 
impression that the primary diagnosis was schizophrenia in 
fairly good remission and at most mild PTSD.

Additional records from M. H. M. R Services for the period of 
August 1999 to February 2002, reflect multiple diagnoses of 
bipolar disorder, not otherwise specified.

VA PTSD examination in March 2002 revealed an impression of 
psychosis and that the veteran was bipolar with some paranoid 
features, which could be called schizoaffective.  The 
examiner further commented that he did not observe PTSD or 
any reasons for it.

VA mental disorders examination in April 2003 revealed a 
prior history of a PTSD diagnosis in October 1997, and a 
diagnosis of bipolar disorder in August 1997.  The last 
hospitalization was noted to be in October 1995.  The veteran 
reported a history of getting into fights during the service, 
but not after.  The diagnosis was PTSD and bipolar I 
disorder.  It was the opinion of the examiner that bipolar I 
disorder and nicotine dependence were not related to military 
service, since bipolar disorder was not diagnosed until 1991.  

Following a review of the veteran's claims file and his 
recent examination of the veteran, the April 2003 VA examiner 
opined in July 2003 that the veteran's PTSD was related to 
military service, but that based on the history given and the 
natural progression and character of bipolar disorder, the 
veteran's bipolar disorder was not related to service or his 
service-connected PTSD.  The examiner considered this a 
separate and unrelated problem.

VA outpatient records from December 2003 reflect that bipolar 
I disorder was first diagnosed in 1992 or 1993.  The 
assessment at this time was bipolar I disorder.


II.  Analysis

The Board has carefully review the evidence with respect to 
this claim and first recognizes that it shows multiple and 
consistent diagnoses of a bipolar disorder since 
approximately 1992.  In addition, it reflects a recent 
diagnosis of bipolar I disorder in December 2003.  Therefore, 
the Board finds that the veteran does suffer from a bipolar 
disorder.

The Board also notes that a service medical entry from June 
1971, demonstrates that the veteran requested psychiatric 
evaluation, at which time adaptive problems were identified 
and discussed.  

However, following this evaluation, the examiner did not find 
evidence of mental illness or personality defects.  In 
addition, the veteran's psychiatric evaluation at the time of 
discharge in September 1972 revealed negative findings.

Moreover, as has been clearly made plain to the veteran on 
multiple occasions over the history of this claim, in order 
to prevail on his claim, there must also be medical evidence 
linking a current diagnosis of bipolar disorder to service or 
his service-connected PTSD, and the evidence does not contain 
such evidence.  In fact, the only medical opinion directly on 
point opines that based on the history given and the natural 
progression and character of bipolar disorder, the veteran's 
bipolar disorder was not related to service or his service-
connected PTSD, the April 2003 VA examiner specifically 
finding that the veteran's bipolar disorder was a separate 
and unrelated problem.

It should also be noted that the statements of the veteran, 
his spouse, his daughter, and his representative that seek to 
link his bipolar disorder to service or PTSD are of minimal 
weight as the opinions of laypersons as to issues of medical 
causation are of little or no probative value.  Espirtu v. 
Derwinski, 2 Vet. App. 492 (1992).

Finally, the evidence also demonstrates that following the 
veteran's complaints concerning adaptation during service in 
June 1971, there is no indication of any similar problems 
during service prior to the veteran's discharge contained in 
any of the service medical records, and the first indication 
of a diagnosis of bipolar disorder was in approximately 1992.

Accordingly, based on all of the foregoing, the Board finds 
that the preponderance of the evidence is against a 
relationship between the veteran's bipolar disorder and 
service or his service-connected PTSD, and that service 
connection for a bipolar disorder is therefore not warranted.


ORDER

The claim for service connection for a bipolar disorder is 
denied.


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



